Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 5/21/2021.
	Claims 1-20 have been examined and are pending with this action.  
Information Disclosure Statement
Information disclosure statement(s) (IDS) submitted on 10/8/2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12 & 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dawes et al (US Pub # 2016/0164923) in view of Sathyanarayana et al (US Pub 2016/0164761).

As per claim 1, Dawes discloses a method of associating dual-path resource locators with streaming content (Dawes: [0196 & Fig 1-4]: The video routing engine initiates communication paths for the transfer of video from a streaming source device to a requesting client device, and delivers seamless video streams to the user via the communication paths using one or more of UPnP port-forwarding, relay server routing and STUN/TURN peer-to-peer routing, each of which is described below.), the method comprising: 
receiving, by at least a server, at least an identifier of a first third-party remote device (Dawes: [0106 & Fig 1-4]: The gateway of an embodiment includes a device that is deployed in the home or business and couples or connects the various third-party cameras, home security panels, sensors and devices to the iConnect server over a WAN connection.);
providing, by the at least a server, the at least an identifier in a data structure to a streaming content provider operating a second third-party remote device (Dawes: [0186 & 0375]:  . Once the devices identify that the gateway is active on the “secured” network, they request new DHCP addresses from the gateway which, in response, provides 1122 the new addresses. The devices with the new addresses are then operational 1124 on the secured network & the security server and the video engine communicating to control routing of a video stream from the camera device to a requesting client device, the requesting client device remote to the first location and the second location );
receiving, by the at least a server and from the streaming content provider operating the second third-party remote device, a selection of the at least an identifier in the data structure (Dawes: [0146]:  The application engine of the touchscreen provides the presentation and interactivity capabilities for all applications (widgets) that run on the touchscreen, including both core security function widgets and third party content widgets. FIG. 8 is an example screenshot 800 of a networked security touchscreen, under an embodiment. This example screenshot 800 includes three interfaces or user interface (UI) components 802-806 );
Dawes does not explicitly teaches the continuous stream. 
 generating, by the at least a server, a dual-path resource locator, wherein the dual-path resource locator identifies a first path to the first third-party remote device based on the selection of the at least (Sathya: [0146]:  The URL can minor the URL with which a user requests the content stream from the distributed platform. The URL may specify a path to where the content stream is located in the distributed platform and an identifier or name identifying that content stream) ;
receiving, by the at least a server and from the second third-party remote device, a continuous data stream containing audio content and detecting, by the at least a server in the continuous data stream, at least a data element relating to the dual-path resource locator; and associating, by the at least a server, the dual-path resource locator with the continuous data stream as a function of the at least a data element (Sathya: [0043]:  This can include detecting and reporting errors that prevent the continuous playback of the content stream according to the streaming protocol at issue including manifest formatting errors, missing manifest fields, invalid values for any manifest fields, and inconsistency between the current manifest and a prior manifest received for the same content stream. ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Dawes in view of Sathya to figure out detection of continuous stream.  One would be motivated to do so because this technique advantageously provides system for monitoring multiple content streams. (Sathya: [0015])). 
Claim 12 is rejected based on rationale provided for claim 1.

As per claim 2, Dawes/Sathya discloses the method of claim 1, wherein receiving the at least an identifier further comprises receiving the first path to the first third-party remote device and at least a set of instructions for at least a process to be performed on the first third-party device (Dawes: [0106 & Fig 1-4]: The gateway of an embodiment includes a device that is deployed in the home or business and couples or connects the various third-party cameras, home security panels, sensors and devices to the iConnect server over a WAN connection.).As per claim 3, Dawes/Sathya discloses the method of claim 1, wherein providing the at least an identifier further comprises providing a user interface for selection of the at least an identifier (Dawes: [0067]: Touchscreen home security keypads 208 and advanced in-home devices that present a variety of content widgets via an intuitive touchscreen user interface.).As per claim 4, Dawes/Sathya discloses the method of claim 1, wherein receiving a selection of the at least an identifier further comprises receiving the second path to the second third-party remote device. (Dawes: [0196]: The video routing engine initiates communication paths for the transfer of video from a streaming source device to a requesting client device, and delivers seamless video streams to the user via the communication paths using one or more of UPnP port-forwarding, relay server routing and STUN/TURN peer-to-peer routing, each of which is described below.).As per claim 5, Dawes/Sathya discloses the method of claim 1, wherein generating the dual-path resource locator further comprises generating one or more uniform resource locators associated with the first third-party remote device (Sathya: [0146]:  The URL can minor the URL with which a user requests the content stream from the distributed platform. The URL may specify a path to where the content stream is located in the distributed platform and an identifier or name identifying that content stream).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Dawes in view of Sathya to figure out detection of continuous stream.  One would be motivated to do so because this technique advantageously provides system for monitoring multiple content streams. (Sathya: [0015])). 
As per claim 6, Dawes/Sathya discloses the method of claim 1, wherein generating the dual-path resource locator further comprises storing the dual-path resource locator in a database and/or data structure on the at least a server (Dawes: [0271]: Gateway 1520 communicates with an external web server 1540, database 1550, and application server 1560 over network 1530 (which may comprise WAN, LAN, or a combination thereof). In this example system, application logic, remote user interface functionality, as well as user state and account are managed by the combination of these remote servers..).As per claim 10, Dawes/Sathya discloses the method of claim 1, wherein associating the dual-path resource locator with the continuous data stream further comprises; transmitting, by the source generating module, the at least a textual output to at least a user device communicating with the at least a server during the continuous data stream, wherein the at least a user device contains a graphical user interface for interacting with the textual output (Sathya: [0020-0023]:  The system provides oversight over the streaming performance of all content streams from all delivery nodes of the entire distributed platform irrespective of the streaming protocol used in transmitting those streams & The URL can minor the URL with which a user requests the content stream from the distributed platform. The URL may specify a path to where the content stream is located in the distributed platform and an identifier or name identifying that content stream. ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Dawes in view of Sathya to figure out detection of continuous stream.  One would be motivated to do so because this technique advantageously provides system for monitoring multiple content streams. (Sathya: [0015])). As per claim 11, Dawes/Sathya discloses the method of claim 10, wherein interacting with the textual (Dawes: [0106 & 0600 & Fig 1-4]: The gateway of an embodiment includes a device that is deployed in the home or business and couples or connects the various third-party cameras, home security panels, sensors and devices to the iConnect server over a WAN connection The security system of an embodiment is coupled to a central monitoring station via a primary communication link, wherein the gateway is coupled to the central monitoring station via a secondary communication link that is different than the primary communication link, wherein the central monitoring station is located at a third location different from the first location and the second location.).

Claims 16-20 are rejected based on rationale provided for claims 2-6 & 10-11.

Allowable Subject Matter
Claim 9 is a dependent of claim 8 which is dependent of claim 7 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 15 is a dependent of claim 14 which is dependent of claim 13 are objected to as being dependent upon a rejected base claim 12, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449